DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 30 SEP 2022 election (REM) of Species I, layout 200, is acknowledged. Claims 1-16 and 21-24 are examined. In light of applicants’ preliminary amendment, the Species restriction requirement as set forth in the Office action mailed on 5 AUG 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 OCT 2020 was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
 Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the following reason(s):
The drawings are objected to under 37 CFR 1.83(a) and 37 CFR § 1.84(p)(1). FIG. 1B does not show PD2. Changing circled PG2 to PD2 will obviate the objection.

    PNG
    media_image1.png
    363
    288
    media_image1.png
    Greyscale
 
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ services of a competent patent draftsperson outside the Office, as the U.S. PTO no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Objections
Typographical errors exist in the following claim language:
claim 7, line 4, replace “connected the” with “connected to the”; and
claim 11, line 3, replace “facing away a front” with “facing away from a front”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over embodiments of Liaw (US 20130258759; below, “Liaw”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 1, Liaw, in FIGS. 2-7 and related text, e.g., Abstract, paragraphs [0001] to [0101], claims 1-20, discloses a memory device, comprising:

    PNG
    media_image2.png
    372
    627
    media_image2.png
    Greyscale

a first pull-up transistor (PU1 – e.g., [0045]), disposed over a semiconductor substrate (e.g., [0026], [0050]) and comprising a first gate structure (G1) and two first source/drain structures (55L, 55U) at opposite sides of the first gate structure (G1); and
a second pull-up transistor (PU2 – e.g., [0051]), laterally spaced apart from the first pull-up transistor (PU1), and comprising a second gate structure (G2) and two second source/drain structures (59L, 59U) at opposite sides of the second gate structure (G2), wherein the first (55L, 55U) and second (59L, 59U) gate structures extend along a first direction and laterally spaced apart from each other along a second direction intersected with the first direction, the first gate structure (G1) further extends along a sidewall of one of the second source/drain structures (59L), and the second gate structure (G2) further extends along a sidewall of one of the first source/drain structures (55U).
Thus, Liaw anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Liaw’s memory device cannot constitute each and every claimed element, it would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Liaw because: 1. substituting known functional equivalents is not patentable over the prior art. See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As evidence, cf. Chiu’s FIGS. 1A to 1J and related text, e.g., Abstract, paragraphs [0001] to [0025], and claims. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 2, Liaw discloses the memory device according to claim 1, further comprising:
a first butted contact (DNB Gate-Co), disposed over the first (PU1) and second (PU2) pull-up transistors, and electrically connected to the first gate structure (G1) and the one of the second source/drain structures (59L); and
a second butted contact (DN Gate-Co), disposed over the first (PU1) and second (PU2) pull-up transistors, and electrically connected to the second gate structure (G2) and the one of the first source/drain structures (55U).
RE 3, Liaw discloses the memory device according to claim 2, wherein the first and second butted contacts (DNB) extend along the second direction (e.g., [0057]).
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 and 21-24 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the claimed limitations noted therein.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Paul et al. (US 10840146), is considered pertinent to applicants’ disclosure. Paul et al. does not teach, inter alia, an upper part of the first gate structure further extends to be overlapped with a second gate structure of the pass-gate transistor, and an inter-gate isolation structure, extending between the first and second gate structures, and isolating the first and second gate structures from each other.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815